Order unanimously reversed, with twenty dollars costs and disbursements to the appellant, in so far as it appoints Pauline O. Field committee of the estate of the incompetent and the motion for the appointment of a committee granted to the extent of appointing as such committee Stephen J. MeCrimlisk, Jr., the nominee of the incompetent’s sister. (See Matter of Rothman, 263 N. Y. 31, 33; Matter of Foster, 254 id. 614; Matter of Rogers, 258 App. Div. 780; Matter of Williams, 252 id. 314; Matter of Dietz, 247 id. 366.) Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.